IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIAM ANDREW STROUP,                NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-3942

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 12, 2015.

An appeal from the Circuit Court for Okaloosa County.
William F. Stone, Judge.

Nancy A. Daniels, Public Defender, and David Alan Henson, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Lauren Gonzalez, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant, William Andrew Stroup, challenges his sentence and the $100

indigent legal assistance lien that the trial court imposed without informing him of

his right to a hearing to dispute the amount of the lien. We affirm Appellant’s
sentence without further comment. We also affirm the $100 indigent legal assistance

lien in this felony case in light of our recent holding in Mills v. State, 1D14-1805,

2015 WL 5447808, at *1-3 (Fla. 1st DCA Sept. 17, 2015) (en banc) (holding that

notice and hearing are not required before the imposition of a legislatively mandated

minimum public defender’s lien and receding from all decisions holding to the

contrary).

      AFFIRMED.

LEWIS, MAKAR, and WINOKUR, JJ., CONCUR.




                                         2